 



Exhibit 10.32
VENDOR SUBSCRIPTION AGREEMENT
     THlS AGREEMENT is made as of the 17th day of March, 2006, by and between,
Lions Gate Films Inc., a Delaware corporation (“Purchaser”) and Icon
International, Inc., a Connecticut corporation (“Icon”).
WITNESSETH:
     WHEREAS, Icon and various of its subsidiaries are engaged in the business
of, among other things, procuring media advertising for customers; and
     WHEREAS, Icon desires to procure certain media advertising for Purchaser
and Purchaser desires to purchase certain media advertising through Icon; and
     WHEREAS, Purchaser desires to enter into this Agreement in order to induce
Icon to maintain the resources and capabilities necessary to ensure that it will
have adequate commitments to enable it to acquire media advertising sufficient
to satisfy certain of Purchaser’s advertising needs;
     NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending legally and equitably to be bound,
hereby agree as follows:
     1. Agreement of Purchaser. Purchaser hereby agrees to purchase media
advertising in accordance with the guidelines and specifications set forth on
Exhibit A (collectively, the “Specifications”) in accordance with Exhibit B
hereto and made a part hereof (collectively, “Media Advertising”). Purchaser
agrees to purchase media schedules that are in accordance with the
Specifications with a total purchase price equal to the Purchase Price (as
hereafter defined) with such Media Advertising being priced based on Purchaser’s
historical costs for such Media Advertising set forth on Exhibit B hereto,
adjusted based on market conditions.
     2. Agreement of Icon. Icon agrees to procure for and to sell the Media
Advertising to Purchaser. Icon acknowledges that Purchaser has provided Icon
with a media plan set forth on Exhibit B (the “Media Plan”) that is in
accordance with the Specifications. Icon shall create and forward to the
Purchaser a media placement schedule (the “Media Schedule”) from such Media
Plan. Upon Purchaser providing to Icon written approval of the Media Schedule,
Icon shall place such Media Schedule. Icon acknowledges and agrees that in the
event Purchaser purchases the Media Plan set forth on Exhibit B. exactly as set
forth thereon, upon payment by Purchaser to Icon of the Purchase Price (as
defined below) for such Media Plan, sufficient Guaranteed Minimum Credits (as
defined below) shall be generated to extinguish Purchaser’s Guaranteed Minimum
Payment (as defined below) obligation pursuant to this Agreement.
     3. Term. The Term of this Agreement is one year commencing as of the date
first above written (“Effective Date’’) and ending one year after the Effective
Date (“Expiration Date”).
     4. Payment Procedures.
     (a) Purchaser shall pay to Icon the aggregate purchase price for the Media
Advertising in the amount of $4,103,125.00 (the “Purchase Price”). All purchases
hereunder shall be non-commissionable. The foregoing Purchase Price is an
estimate

- 1 -



--------------------------------------------------------------------------------



 



based on the assumption that all Media Advertising purchased will have a Minimum
Credit Ratio (as hereafter defined) of 20%, resulting in total Guaranteed
Minimum Credits of $820,625.00. In the event that the actual mix of Media
Advertising purchased shall change based on the mutual agreement of Icon and
Purchaser, Purchaser shall purchase a sufficient amount of Media Advertising
such that the total Guaranteed Minimum Credits accrued shall still equal
$820,625.00, with the Purchase Price being adjusted up or down accordingly.
     (b) Purchases of Media Advertising pursuant to Section 4(a) will generate
Guaranteed Minimum Credits (as defined in Section 7(a)(i) hereof) which are
credited against the Guaranteed Minimum Payment (as defined in Section 7(a)(ii)
hereof) in arriving at Purchaser’s Minimum Payment obligations pursuant to
Section 7(b) hereof.
     (c) Payment for the Media Advertising shall be made to Icon as follows:
     (i) Icon will submit to Purchaser invoices, accompanied by the applicable
proof of performance (affidavits of performance provided to Icon by the media
providers), for the amounts payable based on the Media Schedule authorized by
Purchaser. Purchaser is not responsible for making payment to Icon for any Media
Advertising ordered but not provided by Icon, including make-good advertising,
until such advertising is provided and the applicable proof of performance is
submitted to Purchaser. Purchaser is not responsible for making payment to Icon
for any Media Advertising Discrepancies until such discrepancies are resolved to
the satisfaction of Purchaser. Media Advertising Discrepancies that have been
resolved will be invoiced by Icon (including applicable proof of performance).
For purposes of this Agreement “Media Advertising Discrepancies” shall be
defined as: a) any Media Advertising ordered by Purchaser and not provided by
Icon, including any make–good advertising; b) Media Advertising provided by Icon
not ordered by Purchaser; and c) Media Advertising provided by Icon, ordered by
Purchaser, but not provided in accordance with Purchaser’s order.
     (ii) Subject to Section 4(c)(i), Purchaser shall pay each invoice in full
within thirty (30) days after the invoice date.
     (iii) Subject to Section 4(c)(i), if payment of any amounts due hereunder
are not paid on time or when due and payable in strict accordance with the terms
and conditions of this Agreement, Purchaser shall pay interest at the prime rate
(as quoted by JP Morgan Chase Bank), plus 2% or, if less, the maximum rate
allowed by law on any and all unpaid balances due hereunder.
     (iv) Without limiting the generality or effect of any other provision
hereof, and subject to Section 4(c)(i), the obligation of Purchaser to pay each
invoice after delivery of the applicable conforming Media Advertising, on an
individual transaction by transaction basis, shall be absolute and
unconditional, and not subject to any offset or recoupment right or any other
defense or counterclaim which Purchaser may have against Icon, the applicable
media advertising provider or any other person or entity now or in the future
either hereunder or otherwise.

- 2 -



--------------------------------------------------------------------------------



 



     (v) Upon the occurrence of a Purchaser Default as set forth in Section 10
below, the payment and credit terms set forth in this Section 4(c) shall no
longer apply and thereafter Purchaser shall be required to deliver the price for
Media Advertising to Icon prior to the ordering of any of such Media
Advertising. In addition, any issued and unpaid invoices not yet due under this
Section 4(c) at the time of the occurrence of such Purchaser Default or
determination shall become immediately due and payable.
     (vi) All payments by Purchaser shall be by check or wire transfer made
payable to the order of Icon International, Inc. Checks shall be addressed as
follows: Icon International, Inc., P.O. Box 533191, Atlanta, GA 30310-3191. Wire
transfers shall be sent as follows: Chase Manhattan Bank, One Chase Manhattan
Plaza, New York, NY 10081, ABA # 021000021, for the account of Icon
International, Inc., account # 910 2 737773.
     (d) In the event Purchaser shall utilize the services of an agent in
connection with the payment of Icon invoices, Purchaser shall remain liable to
Icon (and its assigns) pursuant to the terms of this Agreement until such agent
has fully performed Purchaser’s payment obligations hereunder. Icon shall have
no obligation to pay any agency commission, service or brokers commissions,
sales and use taxes, freight or delivery charges or any other similar add on
fees in connection with the provision of Media Advertising or Additional Goods
and Services (as hereafter defined) to Purchaser pursuant to this Agreement.
     5. Obligations and Acknowledgements of Icon.
     (a) Icon hereby acknowledges and agrees that all advertisements and other
material to be used in connection with the Media Advertising (collectively, the
“Advertisements”) furnished by Purchaser constitute the property of Purchaser
and that Icon shall have no claim or proprietary interest in or to designs,
patents, or trademarks pertaining to the goods and/or services of Purchaser,
including any and all packaging, labels and logos, as well as any copyrighted
material contained in the Advertisements arising out of the services rendered to
Purchaser hereunder.
     (b) Icon acknowledges and agrees that all media broadcasts or publications
secured under the terms of this Agreement shall be free and clear of all liens,
conflicting claims or encumbrances imposed by it.
     (c) Icon shall deliver to Purchaser a Surety Bond (the “Surety Bond”)
substantially in the form of Exhibit C attached hereto, with an original face
value in the amount of $400,000.00 and a term of one year, terminating on
March 17, 2007.
     6. Obligations and Acknowledgements of Purchaser.
     (a) Icon does not traffic the Media Advertising purchased hereunder.
Accordingly, Purchaser shall furnish the Advertisements to the respective media
providers sufficiently in advance of the scheduled use to permit the commitments
hereunder to be fulfilled in the ordinary course of business.
     (b) Purchaser acknowledges and agrees that Purchaser shall be solely
responsible for the content of each and every Advertisement and shall defend,
indemnify

- 3 -



--------------------------------------------------------------------------------



 



and hold Icon and its affiliates harmless from and against any and all claims,
demands, damages, losses, liabilities, expenses, actions or causes of action
(including reasonable attorneys’ fees) arising out of the Advertisements or any
claims of infringement or violation of any third party’s copyright, patent,
trademark or other property right in connection with the Advertisements.
     (c) Purchaser understands that, if Purchaser cancels previously approved
and placed Media Advertising. Icon may experience damage in its relationships
with its vendors. Accordingly, should Purchaser cancel or fail to complete any
Media Advertising after the same has been approved and ordered, for any reason
other than the fault of Icon, Purchaser shall reimburse Icon for any direct
out-of-pocket costs or expenses with respect to such canceled Media Advertising.
The reimbursements hereunder are due and payable to Icon, without offset, within
thirty (30) days of Purchaser’s receipt of the itemized accounting of such
expenditures by Icon.
     (d) During the Term of this Agreement, Purchaser shall require its internal
marketing department to, and shall request that its advertising agency,
cooperate with and assist Icon in the placement of Media Advertising hereunder.
7.  Guaranteed Minimum Payment.
     (a) For purposes of this Agreement, the following definitions shall apply:
     (i) “Guaranteed Minimum Credits” for any Media Advertising purchased shall
be equal to the Purchase Price of such Media Advertising multiplied by the
Minimum Credit Ratio for such Media Advertising type. Guaranteed Minimum Credits
are applicable as and when the related Purchase Price is actually paid by
Purchaser.
     (ii) “Guaranteed Minimum Payment” shall be $820,625.00.
     (iii) “Minimum Credit Ratio” for each type of Media Advertising is as
specified in Exhibit A attached hereto.
     (iv) “Minimum Payment” shall mean the Guaranteed Minimum Payment less the
Guaranteed Minimum Credits.
     (b) As an inducement to Icon to enter into this Agreement, Purchaser agrees
that on the Expiration Date, Purchaser will pay the Minimum Payment due to Icon,
if any, regardless of the reason that Guaranteed Minimum Credits have not been
accumulated in an amount sufficient to eliminate such Minimum Payment.
Notwithstanding anything to the contrary contained herein, in the event Icon
commits an Icon Delivery Default (as defined below), Purchaser shall not be
required to pay any portion of such Minimum Payment that would have been
extinguished had no such Icon Delivery Default occurred.
     (c) In the event Purchaser is required to make a Minimum Payment on the
Expiration Date of this Agreement, Purchaser shall be entitled to use such
Minimum Payment as a credit toward the purchase price multiplied by the
applicable Minimum Credit Ratio for any Media Advertising purchased by Purchaser
pursuant to the terms and conditions of this Agreement for a period of one year
from the Expiration Date of this

- 4 -



--------------------------------------------------------------------------------



 



Agreement. Except as provided in this Section 7(c), under no circumstances shall
Purchaser be entitled to a credit for the Minimum Payment made.
     (d) Purchaser’s obligation to pay the Purchase Price for Media Advertising
that has been delivered, but not paid for by Purchaser, shall be and remain an
obligation of Purchaser independent of and in addition to any Minimum Payment
due, subject to Purchaser’s rights and remedies generally respecting
non-conforming Media Advertising provided by Icon.
     (e) Except as set forth in Section 7(b) above, Purchaser’s obligation to
pay the Minimum Payment is and shall remain absolute, unconditional and
irrevocable, regardless of the reason or reasons that Purchaser does not acquire
or take delivery of any or all of the Media Advertising. Without limiting the
generality or effect of the foregoing and notwithstanding any other provision
hereof or of general contract or equitable principles, whether or not to induce
any third party to pay a purchase price, or to provide loans or other financial
accommodations to Icon, and thereby assist Icon in providing the Media
Advertising to Purchaser, Purchaser irrevocably acknowledges and agrees that
(i) in furtherance hereof, Purchaser agrees to limit its rights and remedies as
more fully described in Section 1l(b) below, and (ii) Purchaser will indemnify,
defend and hold Icon harmless, from and against any and all losses, costs,
liabilities or expenses suffered or incurred by Icon by reason of the failure by
Icon to receive the Minimum Payment that is due and payable pursuant to the
terms of this Agreement.
8. Additional Goods and Services. Purchaser may, from time to time request that
Icon assist Purchaser in the purchase of the following (collectively, the
“Additional Goods and Services”): (a) media that does not conform to the
Specifications; or (b) non-media goods and services. Upon the mutual agreement
of Purchaser and Icon, Icon may provide Purchaser with Additional Goods and
Services upon prices, specifications, terms and conditions (including the
Minimum Credit Ratio for such Additional Goods and Services) mutually agreed
upon in advance, in writing, by the parties hereto.
9. Representations and Warranties.
     (a) Icon hereby represents and warrants to Purchaser that:
     (i) Incorporation/Corporate Power. Icon is duly organized and validly
existing under the laws of the state of Connecticut and has the capacity to
enter into this Agreement, and the execution and delivery of this Agreement have
been duly authorized by Icon;
     (ii) No Restrictions or Prohibitions. Icon is not subject to any
restriction, contractual or otherwise, which prevents it from entering into and
carrying out its obligations under this Agreement, and neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will constitute a violation or default of any term or
provision of any contract, commitment, indenture or other agreement or
restriction (including statutory, regulatory, administrative, or judicial
restrictions) to which Icon is a party or is otherwise subject;
     (iii) No Required Filings. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental

- 5 -



--------------------------------------------------------------------------------



 



authority or regulatory body is required of Icon for the due execution, delivery
or performance by Icon of this Agreement, except for any such authorizations,
consents, approvals, licenses, exemptions, filings or registrations the failure
of which to be obtained would not (x) have a material adverse effect on the
business, financial condition or future prospects (“Material Adverse Effect”) of
Icon or (y) be reasonably expected to impair the ability of Icon to perform its
obligations under this Agreement;
     (iv) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Icon, enforceable against Icon in accordance with its terms,
except to the extent that such enforceability may be limited by the laws now or
hereafter in effect, affecting generally the enforcement of creditors’ rights,
and except to the extent that the availability of the remedy of specific
performance or injunctive relief is subject to general principles of equity or
the discretion of the court before which any proceeding therefor may be brought;
     (v) Solvency. Both before and after giving effect to the transactions
contemplated in this Agreement, Icon’s assets have a fair market value in excess
of its total liabilities, it has sufficient current assets to pay its current
liabilities as they become due and matured, and it has, and will continue to
have, access to adequate capital for the conduct of its business:
     (vi) Licenses and Permits. Icon holds all licenses, permits and other
certificates required for the operation of its business, except for those
licenses, permits and other certificates where the failure to hold such
documents would not have a Material Adverse Effect on Icon. Icon is in
compliance, in all material respects, with all applicable state and federal laws
and regulations; and
     (vii) Legal Proceedings. There are no legal proceedings or investigations
pending or, to the best of Icon’s knowledge, threatened against Icon before any
court, tribunal or regulatory authority which could, if adversely determined,
alone or together with any other proceedings, have a Material Adverse Effect on
Icon or be reasonably expected to impair the ability of Icon to perform its
obligations under this Agreement.
     (b) Purchaser hereby represents and warrants to Icon that:
     (i) Incorporation/Corporate Power. Purchaser is duly organized and validly
existing under the laws of the state of its incorporation and has the capacity
to enter into this Agreement, and the execution and delivery of this Agreement
has been duly authorized by Purchaser;
     (ii) No Restrictions or Prohibitions. Purchaser is not subject to any
restriction, contractual or otherwise, which prevents it from entering into and
carrying out its obligations under this Agreement, and neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will constitute a violation or default of any term or
provision of any contract, commitment, indenture, or other agreement or
restriction (including statutory, regulatory, administrative, or judicial
restrictions) to which Purchaser is a party or is otherwise subject:

- 6 -



--------------------------------------------------------------------------------



 



     (iii) No Required Filings. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental authority
or regulatory body is required of Purchaser for the due execution, delivery or
performance by Purchaser of this Agreement, except for any such authorizations,
consents, approvals, licenses, exemptions, filings or registrations the failure
of which to be obtained would not (x) have a Material Adverse Effect on the
Purchaser or (y) be reasonably expected to impair the ability of Purchaser to
perform its obligations under this Agreement;
     (iv) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except to the extent that such enforceability may be limited by the laws
now or hereafter in effect, affecting generally the enforcement of creditors’
rights and, except to the extent that the availability of the remedy of specific
performance or injunctive relief is subject to general principles of equity or
the discretion of the court before which any proceeding therefor may be brought;
     (v) Solvency. Both before and after giving effect to the transactions
contemplated in this Agreement, Purchaser’s assets have a fair market value in
excess of its total liabilities, it has sufficient current assets to pay its
current liabilities as they become due and matured, and it has, and will
continue to have, access to adequate capital for the conduct of its business;
     (vi) Licenses and Permits. Purchaser holds all licenses, permits and other
certificates required for the operation of its business, except for those
licenses, permits and other certificates where the failure to hold such
documents would not have a Material Adverse Effect on Purchaser. Purchaser is in
compliance in all material respects with all applicable state and federal laws
and regulations; and
     (vii) Legal Proceedings. There are no legal proceedings or investigations
pending or, to the best of Purchaser’s knowledge, threatened against Purchaser
before any court, tribunal or regulatory authority which could, if adversely
determined, alone or together with any other proceedings, have a Material
Adverse Effect on Purchaser or be reasonably expected to impair the ability of
Purchaser to perform its obligations under this Agreement.
10. Default.
     (a) Purchaser’s Default. Purchaser shall notify Icon immediately upon the
existence of any of the following, each, a “Purchaser Default:”
     (i) Except as set forth in Section 7(b) above, Purchaser shall fail to pay
all or any portion of the Minimum Payment on the Expiration Date;
     (ii) Purchaser shall fail to comply with any of its covenants set forth in
this Agreement;
     (iii) Purchaser shall fail to perform any terms or agreements contained in
this Agreement or in any other document or instrument executed or delivered in
connection herewith, including Purchaser’s obligation to pay the

- 7 -



--------------------------------------------------------------------------------



 



Purchase Price for Media Advertising provided pursuant to this Agreement, on the
payment terms set forth in Section 4 above;
     (iv) Any representation or warranty of Purchaser in this Agreement or in
any other document or instrument executed or delivered in connection herewith,
shall have been false in any material respect on the date when made or deemed to
have been made or repeated;
     (v) Purchaser shall be in default under any other agreements Purchaser may
now or hereafter have with Icon;
     (vi) Purchaser shall fail to pay at maturity or when otherwise payable in
whole or in part, or within any applicable period of grace, any obligation
involving more than One Million and 00/100 Dollars ($1,000,000.00) in the
aggregate for borrowed money or credit received, or shall fail to observe or
perform any material term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any such obligation, for such period
of time as would permit (assuming the giving of any appropriate notice required)
the holder or holders thereof or of any obligations issued there under to
accelerate the maturity thereof;
     (vii) There shall occur a change in Purchaser’s business, financial
condition, results of operations or prospects which has had or could reasonably
be expected to have a Material Adverse Effect on Purchaser;
     (viii) Purchaser shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver of Purchaser or of any
substantial part of Purchaser’s assets or shall commence any case or other
proceeding relating to Purchaser under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against Purchaser; and
     (ix) Notwithstanding the foregoing, a “Purchaser Default” shall not be
deemed to have occurred under subsections: (a) 10(a)(i), (ii) or (iii) involving
a payment of money, unless Purchaser shall fail to pay to Icon all or any
portion of a payment when due, and such failure shall not be cured within ten
(10) business days of the date Purchaser first receives written notice of such
failure from Icon; and (b) 10(a)(ii) or (iii) with respect to any failure by
Purchaser there under not involving a payment of money, unless such failure
shall not be cured by Purchaser within thirty (30) days after Purchaser first
has notice of such failure (or if such failure cannot reasonably be cured within
thirty (30) days, then for such longer period not to exceed an additional sixty
(60) days as shall be required to cure such failure), provided, however, that
Purchaser shall at all times be diligently attempting to cure such failure.

- 8 -



--------------------------------------------------------------------------------



 



     (b) After the occurrence of a Purchaser Default, all of Purchaser’s
obligations to Icon, including any unpaid portion of the Minimum Payment, shall
bear interest at a fixed rate per annum equal to the lesser of (i) the prime
rate (as quoted by JP Morgan Chase Bank), plus 2%, or (ii) the highest or
maximum rate of interest permissible to be charged for transactions of this type
under the laws of the State of New York. Any amount paid in excess of such rate
shall be considered to have been payments in reduction of the amount of the
outstanding Minimum Payment.
     (c) Icon Default. Icon shall notify Purchaser immediately upon the
existence of any of the following, each, an “Icon Default:”
     (i) Icon shall fail to comply with any of its covenants set forth in this
Agreement;
     (ii) Icon shall fail to perform any terms or agreements contained in this
Agreement or in any other document or instrument executed or delivered in
connection herewith, including Icon’s obligation to deliver Media Advertising in
accordance with the terms of this Agreement;
     (iii) Any representation or warranty of Icon in this Agreement or in any
other document or instrument executed or delivered in connection herewith, shall
have been false in any material respect on the date when made or deemed to have
been made or repeated;
     (iv) Icon shall commit an Icon Delivery Default. For the purposes of this
Agreement, an “Icon Delivery Default” shall be deemed to have occurred hereunder
if Icon shall have failed in any material respect to comply with its obligations
hereunder to deliver Media Advertising requested by Purchaser, and such failure
shall have not been cured within fifteen business (15) days after Icon has
received written notice from Purchaser of such failure;
     (v) Icon shall be in default under any other agreements Icon may now or
hereafter have with Purchaser;
     (vi) Icon shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of Icon or of any substantial
part of Icon’s assets or shall commence any case or other proceeding relating to
Icon under any bankruptcy, reorganization, arrangements, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action or authorize
or in furtherance of any the foregoing, or if any such petition or application
shall be filed or any such case or other proceeding shall be commenced against
Icon; and
     (v) Notwithstanding the foregoing, an “Icon Default” shall not be deemed to
have occurred under subsections 10(c)(i) or (ii) with respect to any failure by
Icon there under not involving a payment of money, unless such failure shall not
be cured by Icon within thirty (30) days after Icon first has notice of such
failure (or if such failure cannot reasonably be cured within thirty (30) days,
then for such longer period not to exceed an additional sixty (60) days as shall
be

- 9 -



--------------------------------------------------------------------------------



 



required to cure such failure); provided, however, that Icon shall at all times
be diligently attempting to cure such failure.
11. Remedies.
     (a) Icon Remedies. Upon the occurrence of a Purchaser Default, Icon may, at
its option, and upon notice to or demand upon Purchaser, declare the Minimum
Payment to be immediately due and payable in full, whereupon Icon’s obligations
hereunder, including without limitation Icon’s obligation to supply the Media
Advertising, shall thereupon terminate, and Icon shall have no further
obligations to Purchaser under this Agreement. After the occurrence of a
Purchaser Default, Purchaser shall pay to Icon, within ten (10) business days
following demand, any direct, out-of-pocket costs of collection incurred by
Icon. Such costs of collection shall include, but not be limited to, all costs
and expenses, including attorney’s fees and expenses, incurred or expended by
Icon in connection with (i) the preservation, attempted collection or collection
of any of Purchaser’s obligations to Icon, including the outstanding amount of
the Minimum Payment, or the preservation or enforcement of any other rights or
remedies of Icon against the Purchaser, including without limitation any
negotiations for the resolution of any dispute and the costs incurred by Icon in
connection with any arbitration proceedings, and (ii) any litigation or
arbitration proceedings or other dispute, resolution proceedings relating,
directly or indirectly, to this Agreement.
     (b) Purchaser’s Remedies. Purchaser’s remedies for an Icon Default shall be
limited as follows:
     (i) In the event of an Icon Delivery Default, Purchaser shall not be
required to pay the portion of the Minimum Payment, if any, that would have been
extinguished had no such Icon Delivery Default. For example, in the event Icon
commits an Icon Delivery Default with respect to Media Advertising with a
purchase price of $1,000,000.00 and a Minimum Credit Ratio of twenty percent
(20%), and Purchaser’s purchases of Media Advertising have generated $250,000.00
in Guaranteed Minimum Credits less than would have been required to extinguish
Purchaser’s Minimum Payment obligation, Purchaser shall make a Minimum Payment
in the amount of $50,000.00 and shall not be required to pay the $200,000.00
portion of the Minimum Payment that would have been extinguished in the absence
of such Icon Delivery Default. Except as provided in this Section 11(b)(i). no
breach, default, act (including wrongful, fraudulent, arbitrary, capricious,
reckless and negligent act), shall relieve or excuse Purchaser from its
obligation to make the Minimum Payment. Purchaser expressly acknowledges and
agrees that Icon’s rights to the Minimum Payment are freely assignable and that
Purchaser’s obligations to make the Minimum Payment, except in the event of any
Icon Delivery Default, shall not be subject to any rights of setoff or
recoupment, or subject to any counterclaim or defense which Purchaser may claim
to have, and Purchaser agrees that in any legal or equitable proceeding to
enforce this Agreement against Purchaser, Purchaser shall not interpose any such
claim for setoff or recoupment or attempt to avoid its obligation to make the
Minimum Payment, in whole or in part, by way of defense or counterclaim.
     (ii) Any cause of action that Purchaser may have arising out of, in whole
or part, Icon’s failure to perform under this Agreement, is reserved to

- 10 -



--------------------------------------------------------------------------------



 



Purchaser, provided, however, that Purchaser may not assert any such claim or
cause of action as a setoff or recoupment, defense or counterclaim to the
Purchaser’s obligation to make the Minimum Payment, except in the event of any
Icon Delivery Default as set forth in Section 11(b)(i) above; but rather
Purchaser may only assert such claim or cause of action against Icon in an
action that is separate and independent from any action to recover the Minimum
Payment.
     (iii) Nothing herein shall preclude or prohibit Purchaser from bringing a
cause of action against Icon to recover damages suffered or incurred by
Purchaser as a result of Icon’s breach of this Agreement or failure to perform
its obligations hereunder; provided, however, that such causes of action shall
be independent of Purchaser’s obligation to make the Minimum Payment, except in
the event of an Icon Delivery Default as set forth in Section 11(b)(i) above,
and Purchaser shall have no offset or similar rights or defense with respect
thereto as-more particularly provided in Sections 11(b)(i) and (ii) and 4(c)(v)
hereof.
12. Assignment. This Agreement shall become effective when it shall have been
executed by Icon and Purchaser and thereafter shall be binding upon, inure to
the benefit of and be enforceable by Icon and Purchaser, and their respective
permitted successors and assigns. Icon may assign any or all of its rights and
interest, under this Agreement, including but not limited to its right to
receive the Minimum Payment, without the consent of any other party. While Icon
may delegate any of its obligations hereunder to a third party, such assignment
shall not relieve Icon from such obligation. Purchaser may assign any or all of
its rights or interest, but not its obligations, under this Agreement, without
the consent of any other party. However, it is understood and agreed that upon
reasonable advance notice from Purchaser to Icon, any entity wholly owned by
Purchaser shall have the right with Purchaser’s consent, to identify and
purchase under the terms hereof Media Advertising from Icon hereunder conforming
to the Specifications and that any such purchases shall count towards
satisfaction of Purchaser’s obligations respecting the Purchase Price and the
Minimum Payment. Any assignment in violation of this Agreement shall be void.
13. Miscellaneous
     (a) Binding Arbitration. All claims, disputes and other matters in
questions among the parties arising out of or relating to this Agreement, or the
breach thereof, shall be decided by final and binding arbitration as provided in
this Section 13. Arbitration shall be conducted in New York, New York under the
Commercial Arbitration Rules of the American Arbitration Association. There
shall be a single arbitrator appointed by mutual agreement of the parties. If
the parties are unable to agree upon an arbitrator, there shall be three
arbitrators appointed in accordance with the rules of the American Arbitration
Association. The arbitrators shall award reasonable attorneys’ fees to the
prevailing party or parties, (or, if no party prevails in full, the arbitrator
may award reasonable attorneys’ fees based upon the extent to which the
arbitrator determines that one or more of the parties prevailed). The
arbitrators may not award consequential or punitive damages. The decision and
award of a majority of the arbitrators may be entered as a judgment in any court
of competent jurisdiction. Except as otherwise provided in this Agreement, the
parties shall rely solely on the procedures set forth herein to resolve any
claim, dispute or other matter arising out of or relating to this Agreement, or
the breach thereof. If any party to this Agreement files an action in court in
violation of this

- 11 -



--------------------------------------------------------------------------------



 



Agreement, that party shall indemnify the other parties for their costs and
counsel fees incurred as a result of such violation.
     (b) Notices. All notices required to be given pursuant to this Agreement
shall be deemed given when actually delivered personally, by overnight courier
or telefax or three days after being deposited in the United States mail
service, postage prepaid and addressed to the receiving party as follows:

         
 
  For Icon:   Icon International, Inc.
 
      107 Elm Street/4 Stamford Plaza
 
      Stamford, Connecticut 06902
 
      Attn: Mr. John Kramer, President
 
       
 
  For Purchaser:   Lions Gate Films Inc.
 
      2700 Colorado Avenue, Suite 200
 
      Santa Monica, CA 90404
 
      Attn: Mr. Wayne Levin, General Counsel

     (c) Severability. The invalidity, illegality or unenforceability of any
provisions of this Agreement shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.
     (d) Waiver. Any waiver (whether express or implied) by any party hereto of
the breach of any term or condition of this Agreement shall not constitute a
waiver of any subsequent breach of the same or other term or condition of this
Agreement.
     (e) Governing Law; Jurisdiction. This Agreement shall be interpreted in its
entirety in accordance with the laws of the State of New York. Each of Icon and
Purchaser hereby submit to the exclusive jurisdiction of the state or federal
courts resident in the State of New York for purposes of enforcing any
arbitration award or resolving any disputes arising under this Agreement.
     (f) No Joint Venture. Nothing contained herein shall be construed to
constitute or deem either party as a partner, joint venturer, employee,
associate or agent of the other.
     (g) Entire Agreement. This Agreement constitutes is the entire agreement
between the parties relating to the subject matter hereof and supersedes all
prior agreements, proposals, letters of intent, representations and commitments.
This Agreement may be amended only by an instrument executed by the authorized
representative of all parties.
     (h) Confidentiality. Both Purchaser and Icon acknowledge that during the
Term of this Agreement, each party may obtain access to confidential and
proprietary information, trade secrets, customer lists, media information, media
pricing and financial information (the “Confidential Information”) of the other
party. The parties acknowledge that each party would be irreparably damaged by
the disclosure of the Confidential Information to others. Therefore, the parties
agree to keep secret and confidential and not to disclose the Confidential
Information of each other without the prior written consent of the other party.
The parties’ agreement not to disclose the Confidential Information shall
survive the expiration of this Agreement.

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

            ICON INTERNATIONAL, INC.
      By:   /s/ Clavence V. Lee III         Name:   Clavence V. Lee III       
Title:   EVP/CFO     

            LIONS GATE FILMS INC.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:   GC  

- 13 -